Citation Nr: 9901481	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  91-51 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected lumbar muscle strain.  

2.  Entitlement to an increased evaluation for lumbar muscle 
strain, currently rated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1982 
and from January 1989 to May 1990.  

This appeal arises from June 1991 and October 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The case was previously before the Board of Veterans Appeals 
in March 1992 and April 1994.  On both occasions the case was 
remanded for additional development.  By a decision dated in 
January 1998, the RO increased the disability rating for the 
veterans back disability from 0 percent to 20 percent 
effective May 19, 1990.

A March 1995 letter informed the veteran that he had been 
denied a clothing allowance.  In June 1995 the veteran filed 
a notice of disagreement with that decision.  The claims 
folder does not contain a statement of the case as to that 
issue.  As that issue has not been developed or certified for 
appellate review it is referred to the RO for appropriate 
action.  


REMAND

The veteran has reported that he was receiving Social 
Security benefits.  A March 1997 VA social work note 
indicates that the veteran had received notice that his SSA 
benefits were being terminated due to his failure to respond 
to a claims review notice.  In August 1997 the RO requested 
that the Social Security Administration (SSA) forward copies 
of the medical records used to determine the veterans 
entitlement to disability benefits.  The claims folder does 
not contain a reply to that request or any records noted to 
be from the Social Security Administration.  In Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-371 (1992), the United States 
Court of Veterans Appeals held that when VA had actual notice 
that the veteran was receiving SSA benefits its duty to 
assist the veteran required that VA acquire the SSA decision 
and the supporting medical records as they may be pertinent 
to the veterans claim for a total rating based on 
unemployability.  Inasmuch as these records may contain 
evidence relevant to the veterans back disorder and its 
relationship to psychiatric problems, the Board will also 
defer a decision as to these issues pending receipt of the 
SSA records.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, to 
include any SSA decisions and the medical 
records relied upon in making such 
decisions.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
